PER CURIAM.
Roberto S. Rodriguez appeals from a final order of the Unemployment Appeals Commission confirming the dismissal of his internal appeal1 as untimely. However, in the “aviso de apelación” Rodriguez states: “Yo nunca recibi la notificación por coreo.” (“I am appealing because I never received the notice2 in the mail.”) The Commission’s document entitled “Dismissal of appeal due to lack of jurisdiction” contains the appeal referee’s findings of fact as to untimeliness. It does not include a finding as to Rodriguez’ contention of non-receipt of the notice. Under this circumstance, a remand to the agency to hold a hearing to determine the issue of receipt is required. See Holmes v. City of West Palm Beach, 627 So.2d 52 (Fla. 4th DCA 1993).
The order appealed is therefore reversed and the cause is remanded for the required hearing.

. to the appeals referee


. of the initial determination that Rodriguez was not entitled to unemployment benefits